Citation Nr: 1720317	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-15 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2016, the Veteran testified at a Travel Board hearing at the RO before the undersigned.  In May 2016, the Board remanded this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A low back disability diagnosed as degenerative joint disease and disc disease is not attributable to service and arthritis was not manifest in the initial post-service year.


CONCLUSION OF LAW

A low back disability diagnosed as degenerative joint disease and disc disease was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was also afforded a hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

At his hearing, the Veteran testified that he injured his low back during service in the same incident when he injured his neck.  Although his low back hurt, he focused on the neck injury at that time.  He has submitted a lay statement from S.M. in which she stated that she has known the Veteran since 1968 and that he has had an observable back problem since that time.  

The service treatment records (STRs) do not reveal any low back injury or disease.  The July 1962 discharge physical examination of the back yielded normal findings.

Post-service, private records showed that in January 2003, the Veteran reported having back pain with no trauma, which he thought was due to driving and sitting too much.  He related that he had had exacerbations of this back pain chronically.  He got back pain like this about two times a year.  He did not give a historical time frame.  The diagnosis was acute mechanical low back pain exacerbation.  

In October 2004, the Veteran received medical treatment and reported that he had pulled something in his back the other day and was having some back pain. 

In another October 2004 report, the Veteran indicated that he had experienced intermittent low back pain for the past twenty years which placed the onset in the 1980's.  Two weeks before current treatment, he indicated that after picking up a bale of hay, he began to get severe left lower back pain.  The examiner noted that the Veteran had acute low back pain with history of intermittent back pain which the examiner felt was probably mechanical in nature.  

In November 2005, the Veteran was treated for left lower back pain, but that was in conjunction with epididymitis versus mild diverticulitis versus possibly versus mild prostatitis.  

In April 2008, the Veteran presented with a history of injuring his back approximately three weeks earlier which was a recurring problem for him.  He noticed some burning in his right lower back that seemed to radiate over into his right groin, but not down his leg.  The diagnosis was soft tissue injury.

Subsequent VA outpatient records (and through 2016) listed back pain on the Veteran's problem list.

In March 2010, the Veteran was afforded a VA examination; however, it only pertained to neck disability.

In July 2016, the Veteran was afforded another VA examination.  At that time, the Veteran stated that he injured his back on a Mk-6 assault boat in 1960.  He indicated he was attempting to land an assault boat on the LSD-34 USS Hermitage and the assault boat hit another assault boat at approximately 30 miles per hour.  He stated he was steering the boat from the rear. He states he was flung backwards injuring his back and neck.  The Veteran reported that he had had back problems since.  

The examiner opined that the Veteran's low back disability was not incurred in or caused by during service.  The examiner noted that the STRs were silent for any treatment for, complaints or diagnosis of a low back condition.  Post-service medical treatment records (dated in the 2000's) showed the Veteran reported having chronic low back pain.  The private medical reports were also reviewed.  The lay statement was noted.  Radiology reports were also reviewed.  The examiner noted that many people have degenerative disc disease seen on x-rays or other imaging studies but have no pain or other symptoms.  Before age 40, approximately 25 percent of people showed evidence of disc degeneration at one or more levels.  Past age 40, more than 60 percent of people showed evidence of disc degeneration at one or more levels on MRI.  In fact, after a patient reaches 60, some level of disc degeneration is deemed to be a normal finding on an MRI scan rather than the exception.  Despite its rather dramatic label, the examiner indicated that degenerative disc disease was fairly common.  The examiner reported that osteoarthritis was a chronic disease in which degeneration and loss of articular cartilage occur together with new bone formation at the joint surfaces and margins, leading to pain and deformity.  The cause of osteoarthritis was unknown; however, the role of biochemical, structural, and metabolic changes in joint cartilage was well documented.  The examiner stated that the disease process resulted in a reduction of proteoglycan content in cartilage, leading to reduced resiliency and deterioration.  The body was unable to repair articular cartilage, so the underlying bone responds by remodeling and forming bone spurs (osteophytes).  The joints most often affected were the knees, hips, distal interphalangeal joints of the hands, carpometacarpal joints of the thumb, and the cervical and lumbosacral spine.  Contributory or predisposing factor were obesity, increasing age, repetitive joint overuse, joint trauma and joint instability.  The frequency was also reviewed.  By age 40, 90 percent of persons have radiographic evidence of osteoarthritic changes in weight-bearing joints, although they are asymptomatic and among persons under age 45, prevalence is greater in men, whereas among persons over age 55, prevalence is greater in women.  Medical literature was noted to support that being overweight increased the load placed on the weight bearing joints which increased stress, predisposed the individual to arthralgia and could possibly hasten the breakdown of cartilage and ultimately increased the risk for developing osteoarthritis.  Current medical literature supported that degenerative joint disease and disc disease of the lumbar spine were more likely secondary to expected aging process as commonly seen at this Veteran's age group (60+) and that were likely accelerated and/or aggravated by overweight status (BMI>30).  The examiner noted that the Veteran's latest BMI was >30.  The examiner also noted that the lay statement was not the equivalent of a medical opinion.

After thorough review of the available medical records and medical literature, as well as the Veteran's clinical examination, the examiner opined that it was less likely as not that the Veteran's low back condition was incurred in or was caused by an event during service and that it was more likely due to predisposing factors such as age, weight, and repetitive use. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the recent VA medical opinion reflected that the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board has considered the Veteran's own opinion that his current back diagnoses had their onset with an inservice injury as well as the other lay statement indicating that the Veteran has had back problems during service.  However, as lay persons in the field of medicine, they do not have the training or expertise in medical matters.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the lay evidence is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Moreover, the separation examination reflected a normal spine examination.  The post-service evidence noted statements by the Veteran that he had experienced chronic back pain for years; however, the Veteran reported that the onset was from 20 years earlier, placing the onset about 20 years after service and in the 1980's.  With regard to the STRs and contemporaneous evidence, there is not just a lack of evidence; rather, there is evidence showing normal findings.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Dulin v. Mansfield, 250 Fed. App. 338 (Fed. Cir. 2007).  The absence of symptoms on separation and thereafter interrupts continuous symptoms as advanced by the lay evidence and is inconsistent with any report of ongoing medical problems with low back disability from the Veteran's claimed time of inception during service.  38 C.F.R. § 3.303(b).  In this case, the clinical records do not show the claimed ongoing nature of residuals of an inservice low back trauma.  

The most probative evidence, the VA medical examination and opinion, does not link the Veteran's low back disability to service, but instead indicated that there was no etiological relationship and the cause was due to other factors, also noting the silence of low back complaints and findings during service and the normal separation examination.  While a lack of inservice documentation may not be the only rationale, the examiner cited to the other reasons, including other etiological factors.  Therefore, the VA examiner's reference to a lack of documentation was appropriate.  

Accordingly, as the most probative evidence establishes that there is no causal connection between current low back disability and service, and because arthritis was not manifest in the initial post-service year, service connection is not warranted.  


ORDER

Service connection for a low back disability diagnosed as degenerative joint disease and disc disease is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


